— Order, Supreme Court, New York County, entered November 19, 1980, modified, on the law, to the extent of denying defendants’ motion to dismiss the fourth and fifth causes of action of the complaint, said causes reinstated and the order otherwise affirmed, without costs and without disbursements. Special Term dismissed the entire complaint with leave to replead the causes we reinstate. Those causes are sufficiently pleaded to be permitted to stand; indeed, they were not that conclusorily stated that defendants had difficulty either in asserting answers to them, or in framing interrogatories addressed to them. We agree with Special Term’s reasons for having dismissed the first three causes: that no fiduciary duties were owed by the parties claimed to have breached them. Concur — Ross, Carro and Markewich, JJ. Kupferman, J. P., dissents and would affirm on the opinion of Evans, J., at Special Term.